EXHIBIT 10.7

US FOODS HOLDING CORP.

EMPLOYEE STOCK PURCHASE PLAN

1 Introduction

1.1 Purpose of the Plan

The purpose of the Plan is to provide Employees with the opportunity to acquire
Shares or an interest in Shares in the Company.

Employees who participate in the Plan are given a right, called a Purchase
Right, to buy Shares at the end of the specified Purchase Period.

The Plan is a discretionary plan. Participation by any Employee is purely
voluntary.

1.2 Employee Stock Purchase Plan

The Plan is intended to constitute an “employee stock purchase plan” within the
meaning of Section 423 of the Code. The provisions of the Plan will be construed
so as to extend and limit participation in a manner consistent with that section
of the Code.

1.3 Other similar plans

The Company may establish similar plans for operation in other countries
(“Sub-Plans”), as set out in Section 18. The Sub-Plans may be scheduled to the
rules of this Plan or set out in separate documents. The Plan is, however, a
separate and independent plan from the Sub-Plans.

1.4 Shares for the Plan and Sub-Plans

The number of Shares authorized to be issued under the Plan in Section 8 applies
in total to both the Plan and any Sub-Plans. The Committee will determine, at
its discretion, the method for allocating the Shares under the Plan and the
Sub-Plans without stockholder approval.

2 Definitions

2.1 As used in the Plan:

“Account” means the bookkeeping account established for a Participant in
accordance with Section 10.6.

“Acquiring Company” means a person who obtains control of the Company.

“Acquisition Date” means the end of the Purchase Period (as specified by the
Committee in the invitation), at which time the Purchase Right granted under the
Plan may be exercised and Shares acquired on behalf of the Participant.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such first
Person. For these purposes, “control” (including the terms “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management policies of a
Person by reason of ownership of voting securities, by contract or otherwise.

“Board” means the Board of Directors of the Company or, where appropriate, a
duly authorized committee of it.



--------------------------------------------------------------------------------

“Business Day” means any day on which the New York Stock Exchange is open for
the transaction of business.

“Code” means the Internal Revenue Code of 1986, as amended. References to any
provision of the Code or regulation (including proposed regulation) include any
successor provisions or regulations.

“Committee” means the Compensation Committee of the Board or such other
committee selected by the Board to administer the Plan.

“Company” means US Foods Holding Corp, a company incorporated and organized
under the laws of the state of Delaware and any successor entity.

“Compensation” as defined in the US Foods 401(k) Plan, as may be amended from
time to time

“Contribution” means the amount of after-tax payroll deduction an Employee has
agreed to make, as set out in his application for a Purchase Right.

“Dealing Restrictions” means restrictions imposed by statute, order, regulation
or Government directive, or by any code adopted by the Company, or any US or
other regulatory requirement restricting dealings in Shares.

“Eligible Employee” means an Employee who meets the requirements specified in
the invitation to participate in the Offering and as set forth in Section 3 of
the Plan.

“Employee” means an individual employed by a Participating Company.

“Grant Date” means a date selected by the Committee for an Offering to commence.

“Offering” means the grant of Purchase Rights to acquire Shares under the Plan
to Eligible Employees.

“Parent” means a Person which is a “parent corporation” of the Company within
the meaning of Section 424(e) of the Code.

“Participant” means a person holding a Purchase Right, including
Representatives.

“Participating Companies” means:

(i) any Subsidiary organized under the laws of any state of the United States of
America, unless the Committee has determined a Subsidiary is not designated to
participate in the Plan; and

(ii) any other Subsidiary designated by the Committee to participate in the Plan
(as long as it is not participating in any Sub-Plan).

“Person” means any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.

“Plan” means this plan known as the US Foods Holding Corp. Employee Stock
Purchase Plan.

“Purchase Period” means a period of time specified in the invitation within an
Offering, beginning on the Grant Date and ending on the Acquisition Date, or
such earlier date as may be established under Section 11 of the Plan.

“Purchase Price” means the amount payable for each Share on the exercise of a
Purchase Right calculated as described in Section 6 of the Plan.

“Purchase Right” means a right to acquire Shares granted under the Plan.

 

2



--------------------------------------------------------------------------------

“Representative” means the person entitled to receive the assets of a
Participant under a Participant’s will or the laws of intestate succession, in
the case of a deceased Participant, or to act as a guardian or conservator for a
Participant, in the case of a Participant who is found to be incompetent.

“Securities Act” means the Securities Act of 1933, as amended.

“Share” means a share of the common stock of the Company.

“Sub-Plan” means any employee stock purchase plan established in accordance with
Section 18.

“Subsidiary” means a Person which is a “subsidiary corporation” of the Company
within the meaning of Section 424(f) of the Code.

Any references in the Plan to the masculine gender shall include references to
the feminine gender and vice versa.

2.2 Headings

Headings will be ignored in construing the terms of the Plan.

3 Eligibility

3.1 Eligible Employees

A person will be eligible to participate if he or she:

3.1.1 is employed for the purposes of Section 423(b)(4) of the Code by a
Participating Company, including officers and directors, on the Grant Date; and

3.1.2 (i) has such qualifying period (if any) of continuous service (not
exceeding two years prior to the Grant Date), (ii) has such qualifying (if any)
minimum number of customarily scheduled hours of work (not exceeding twenty),
and/or (iii) such qualifying (if any) minimum number of months customarily
worked per calendar year (not exceeding five), in each case as the Committee may
from time to time determine.

3.2 Restrictions on eligibility

A person will not be eligible for the grant of any Purchase Rights if,
immediately after the grant of a Purchase Right, the person owns stock
possessing 5 percent or more of the total combined voting power or value of all
classes of shares of the Company or any Subsidiary. For the purpose of this
Section 3.2, the rules of Section 424(d) of the Code apply in determining the
share ownership of any Employee and the Shares which he or she may acquire under
all outstanding Purchase Rights. Purchase Rights will be treated as stock owned
by the person.

4    Invitations

4.1    Operation

The Committee has discretion to decide whether the Plan will be operated. When
the Committee operates the Plan it must invite all Eligible Employees to apply
to participate.

The invitation will continue to have effect in respect of subsequent Offerings
under the Plan such that a Participant who has withdrawn from an Offering under
Section 10.4 may re-apply to join the Plan under Section 5.1 provided he or she
continues to be an Eligible Employee.

 

3



--------------------------------------------------------------------------------

4.2    Time when invitations may be made

4.2.1    Invitations may be made at any such time as the Committee determines,
subject to any Dealing Restrictions.

4.2.2    If the Committee cannot make the invitation due to Dealing
Restrictions, the Committee may make the invitations at any time after the
lifting of such restrictions.

4.3    Form of invitation

The invitation will specify:    

4.3.1    the Grant Date;

4.3.2    the requirements a person must satisfy in order to be eligible to
participate;

4.3.3    the Purchase Price or how it is to be calculated;

4.3.4    the length of the Offering, which must not exceed 27 months beginning
with the Grant Date;

4.3.5    how applications must be submitted and the closing date for applying to
join the Offering;

4.3.6    the maximum number, “if any, of Shares over which Purchase Rights may
be granted:

(i)    individually;

(ii)    for the Offering;

(iii)    taken in conjunction with Offerings under the Sub-Plans; or

(iv)    for a specific Purchase Period;

4.3.7    the maximum and minimum permitted Contribution which can be specified
in a currency or as a percentage of the Participant’s Compensation;

4.3.8    when and how frequently the payroll deductions will be made;

4.3.9    the Acquisition Date at the end of the Offering when the Shares will be
acquired; and

4.3.10    any other terms, consistent with the terms and conditions of the Plan.

The invitation and Offering must comply with the requirements of Section
423(b)(5) of the Code.

4.4    Limit on participation

4.4.1    No person may be granted a Purchase Right which permits his rights to
purchase Shares under all plans of the Company, any Subsidiary or Parent of the
Company that are qualified under Section 423 of the Code to exceed US$25,000 of
the Fair Market Value of such Shares, determined at the time the Purchase Right
is granted, for each calendar year in which such Purchase Right is outstanding
at any time.

 

4



--------------------------------------------------------------------------------

4.4.2    To the extent necessary to comply with this requirement, the Committee
may:

(i)    cause a Participants Contributions to be decreased in respect of any
Offering; or

(ii)    take other actions it considers necessary to ensure compliance with
Section 423 of the Code.

5    Enrollment

5.1    Form of application

An application for a Purchase Right will be made in writing, or electronically,
in a form specified by the Committee and will require the Eligible Employee to
state:

5.1.1    the Contribution he or she wishes to make;

5.1.2    that his proposed Contribution, when added to any contributions he or
she makes under any other stock purchase plans of the Company, its Subsidiaries
or its Parent, will not exceed the maximum permitted under Section 423 of the
Code.

An application in the form determined by the Committee which is improperly
completed or late may be rejected.

5.2    Subsequent Offerings

Unless the Participant withdraws from an Offering under Section 10.4, the
Participant’s application is deemed to apply in respect of any subsequent
Offerings if they are made available by the Company.

5.3    Incorporation of terms

The terms of each Offering will include, through incorporation by reference, the
provisions of this Plan.

6    Purchase Price

6.1    Setting the price

The Committee will determine the Purchase Price (or the method by which it shall
be determined) at the beginning of the Offering. The Purchase Price must not be
less than 85 percent of the Fair Market Value of a Share at the Acquisition
Date.

6.2    Fair Market Value

“Fair Market Value” on any particular day means the closing selling price for a
Share on the New York Stock Exchange as reported in The Wall Street Journal or
such other recognized source as the Committee determines on the following
Business Day.

If no selling price is reported for a particular date, “Fair Market Value” will
be the closing selling price for a Share on the closest preceding Business Day
for which such selling price is provided unless otherwise determined by the
Committee. If the Shares are listed on any established stock exchange of a
national market system (but they are not listed on the New York Stock Exchange),
their “Fair Market Value” shall be the closing selling price for the Shares, as
quoted on such exchange (or the exchange with the greatest volume of trading in
Shares) or system on the date of such determination, as reported in The Wall
Street Journal or such other recognized source as the Committee determines. If
the Share is no longer listed on an established market, “Fair Market Value” of a
Share will be determined in good faith by the Committee.

 

5



--------------------------------------------------------------------------------

7    Grant of Purchase Right

7.1    Grant

Unless there has been scaling down as described in Section 9, or the Committee
decides not to proceed with an Offering, for example, because there are not
enough Shares, the Committee must, on the Grant Date, grant to each Eligible
Employee who has submitted and not withdrawn a valid application a Purchase
Right to acquire, at the Purchase Price, the number of Shares for which the
Eligible Employee has applied (or is deemed to have applied) based on the amount
of Contributions he or she will make during the Offering.

The Committee will not grant a Purchase Right to anyone who is not an Eligible
Employee on the Grant Date. If the Committee tries to do so, the grant will be
void.

7.2    Correction

Any grant of a Purchase Right in excess of the limit in Section 8 or Section 4.4
may be adjusted in any way so as to not exceed those limits.

7.3    Transferability

Purchase Rights are not transferable by the Participant otherwise than by will
or the laws of descent and distribution, and shall only be exercisable during
the Participant’s lifetime by the Participant.

8    Shares available for the Plan

8.1    Limit required by IRS rules

Shares that may be issued or sold pursuant to Purchase Rights granted under the
Plan and any Sub-Plan shall not exceed in the aggregate 1,250,000 Shares of the
Company. This number is subject to the provisions of Section 14.3 relating to
adjustments upon changes in capitalization.

8.2    Exclusions

Where a Purchase Right is terminated or lapses without being exercised, these
Shares are ignored when calculating the limits in this Section 8.

8.3    Types of Shares

The Shares subject to the Plan may be Shares that have been authorized but
unissued, Shares that have been bought, or treasury shares.

9    Scaling down

9.1    Method

If valid applications are received for a total number of Shares in excess of any
maximum number specified in the invitation under Section 4.3, Section 4.4 or any
limit under Section 8 the Committee will scale down applications by choosing one
or more of the following methods:

9.1.1    reducing the proposed Contributions by the same proportion to an amount
not less than the minimum specified in the invitation; or

9.1.2    reducing the proposed Contributions to a maximum amount chosen by the
Committee, which must not be less than the minimum specified in the invitation;
or

9.1.3    using other methods, but these must treat Eligible Employees fairly.

 

6



--------------------------------------------------------------------------------

9.2 Insufficient Shares

If, having scaled down as described in Section 9.1, the number of Shares
available is insufficient to enable Purchase Rights to be granted to all
Eligible Employees making valid applications, the Committee may decide not to
grant any Purchase Rights.

10 Payroll deductions

10.1 Start and end

Contributions will be deducted from payroll on each pay date during an Offering
(unless terminated early in accordance with this section) or such other dates as
the Committee may decide. All Contributions are made on an after-tax basis.

10.2 Suspending Contributions

A Participant may request to suspend making Contributions at any time prior to
the Acquisition Date by notifying the Company in the form and manner designated
by the Company. On the Acquisition Date the Participant’s Purchase Right will be
exercised and Shares purchased to the extent of the Contributions made until the
suspension date, unless a Participant withdraws from the Offering in accordance
with Section 10.4. Any suspension under this Section 10.2 will take effect no
later than the first pay date following ten (10) business days from the
Company’s receipt of the change form and shall be effective for the entire
duration of the Offering in which it is made (but not for any succeeding
Offering), unless the Committee determines otherwise.

A Participant shall not be permitted to make up any missed Contributions as a
result of suspension under this Section 10.2 or otherwise.

10.3 Changing Contributions

During an Offering, a Participant may request to decrease the rate of his
Contributions for the remaining part of the Offering and any succeeding
Offerings, by completing or filing with the Company a change form authorizing a
change in the Contribution. The new rate of Contribution will take effect no
later than the first pay date following ten (10) business days from the
Company’s receipt of the change form. A Participant is permitted to decrease
Contributions once per Offering.

10.4 Withdrawal from an Offering

A Participant may request to withdraw from an Offering at any time prior to the
Acquisition Date by notifying the Company in the form and manner designated by
the Company. The request will take effect no later than ten (10) business days
following the Company’s receipt of the request. For the avoidance of doubt, the
Company is not obliged to process a request to withdraw from an Offering if the
request is submitted later than ten (10) days prior to an Acquisition Date. If
not processed prior to the relevant Acquisition Date, the request will take
effect in respect of the next Offering.

All of the Participant’s Contributions credited to his Account will be paid to
him no later than 30 days after receipt of his notice of withdrawal and his
Purchase Right for the current Offering will be automatically terminated. No
further Contributions for the purchase of Shares will be permitted or made
during the Offering. Unless otherwise required by local law as determined by the
Committee in its sole discretion, no interest or earnings shall be payable upon
a Participant’s withdrawal from an Offering.

Unless the Committee sets forth limits on the frequency of a Participant’s
ability to withdraw from an Offering, a Participant’s withdrawal from an
Offering will not have any effect upon his eligibility to participate in the
next Offering.

 

7



--------------------------------------------------------------------------------

10.5 Continued participation

If so specified on the application, the Participant will continue to participate
in successive Offerings unless terminated as provided in this Section 10.

10.6 The Account

The Contributions will be credited to a bookkeeping account for the Participant
and may be deposited with the general funds of the Company or the Participating
Company or, if the Committee so decides, with a banking institution or custodian
as designated by the Committee. No interest or earnings shall be paid or
credited to the Participant’s Account with respect to any payroll deductions
except where required by local law as determined by the Committee.

10.7 Compliance with Section 423

A Participant’s Contributions will, at any time, be decreased to the extent
necessary to comply with Section 423(b)(8) of the Code and Section 4.4.
Contributions shall recommence at the rate provided in the Participant’s
application at the beginning of the first Purchase Period which is scheduled to
end in the following calendar year, unless otherwise withdrawn by the
Participant under Section 10.4 or changed under Section 10.3.

10.8 Approved leave of absence

During an approved leave of absence, a Participant may continue to participate
in the Plan but may elect to suspend Contributions in accordance with Section
10.2 during such leave period.

For the purposes of this Section 10.8, “approved leave of absence” means an
Employee’s leave of absence (for example, military leave, maternity leave or
sick leave) with the prior approval of an authorized person of his employer,
during which period the Employee’s employment relationship is treated as
continuing for the purposes of the Plan.

However, if the period of leave exceeds 90 days and the individual’s right to
re-employment is not guaranteed either by statute or by contract, the employment
relationship is deemed to terminate for the purposes of the Plan on the first
day immediately following such 90-day period.

11 Termination of employment

11.1 General rule on termination and death

A Purchase Right lapses immediately if a Participant dies or ceases to be
employed by a Participating Company (for example, if he or she resigns). The
Contributions credited to his Account will be returned to him or his
Representative, as appropriate, without interest, no later than 30 days
following the termination of employment and his Purchase Right will be
automatically terminated.

11.2 Beneficiary designation

Notwithstanding Section 11.1, the Company may allow Participants to designate a
beneficiary to receive the Contributions credited to the Participant and any
Shares issued pursuant to the Plan which are held by a custodian on behalf of
the Participant in the event of the Participant’s death, in accordance with such
rules as it shall establish from time to time.

12 Exercise of Purchase Right

12.1 Exercise

Unless a Participant withdraws from the Plan as provided in Section 10.4, his
Purchase Right will be exercised automatically on each Acquisition Date, and the
maximum number of whole Shares subject to the Purchase Right will be purchased
at the applicable Purchase Price with the accumulated Contributions in his

 

8



--------------------------------------------------------------------------------

Account. The Purchase Right cannot be exercised in part. Any surplus in the
Account which is insufficient to purchase a whole Share will be either paid
directly to the Participant in cash or carried forward, in either case pursuant
to rules established from time to time. However, there are some conditions and
exceptions to this general rule on exercise (See, Sections 12.2 and 12.3).

12.2 Contributions

A Participant may exercise his Purchase Right only using funds equal to or less
than the Contributions for the applicable Offering. A Participant can only use
Contributions made before the Acquisition Date applicable to the Purchase Right.

12.3 Registration compliance

No Purchase Right may be exercised unless the Shares to be issued or transferred
upon exercise are covered by an effective registration statement pursuant to the
Securities Act or are eligible for an exemption from the registration
requirements, and the Plan is in material compliance with all applicable
federal, state, foreign and other securities and other laws applicable to the
Plan.

If, on an Acquisition Date during any Offering, the Shares are not registered or
exempt or the Plan is not in such compliance, no Purchase Rights granted under
the Plan or any Offering shall be exercised on the Acquisition Date. The
Acquisition Date will be delayed until the Shares are subject to such an
effective registration statement or exempt, and the Plan is in such compliance.
The Acquisition Date will in no event be more than 27 months from the Grant
Date.

If, on the Acquisition Date under any Offering, as delayed to the maximum extent
permissible, the Shares are not registered or exempt and the Plan is not in such
compliance, no Purchase Rights will be exercised, and all Contributions
accumulated during the Offering (reduced to the extent, if any, such deductions
have been used to acquire Shares) will be distributed to the Participants with
any interest.

12.4 Lapse

A Purchase Right will lapse and automatically terminate on the earliest of the
dates specified below:

12.4.1 the date on which the person ceases to be an Employee;

12.4.2 the date on which the Participant gives notice under Section 10.4 that he
or she intends to withdraw from the Plan; and

12.4.3 as provided in Section 14.1.

13 Acquisition of Shares

13.1 Issue or transfer

The Shares may be issued to a Participant or transferred to a custodian on
behalf of the Participant. Subject to Section 12.3:

13.1.1 Shares to be issued to a Participant following the exercise of a Purchase
Right must be issued within 30 days of the Acquisition Date; and

13.1.2 if Shares are to be transferred to a custodian following the exercise of
a Purchase Right, the Committee must effect this transfer within 30 days of the
Acquisition Date.

 

9



--------------------------------------------------------------------------------

13.2 Rights

13.2.1 Shares issued to a Participant on exercise of a Purchase Right rank
equally in all respects with the Shares in issue on the date of issue. They are
not entitled to any rights attaching to Shares by reference to a record date
preceding the date of issue.

13.2.2 Where Shares are to be transferred to a custodian on the exercise of a
Purchase Right, Participants are entitled to all rights attaching to the Shares
by reference to a record date after the transfer date. They are not entitled to
any rights before that date.

13.3 Certificate of incorporation and bylaws

Any Shares acquired on the exercise of Purchase Rights are subject to the
certificate of incorporation and bylaws of the Company in effect from time to
time.

13.4 Listing

If and so long as the Shares are listed on the New York Stock Exchange or on any
other stock exchange where Shares are traded, the Company must apply for listing
of any Shares issued pursuant to the Plan prior to or as soon as practicable
after their issuance.

14 Corporate events

14.1 Change in Control

Upon the occurrence of a Change in Control (as defined below), the Board, in its
sole discretion may:

14.1.1 Provide that each Purchase Right shall be assumed or an equivalent
Purchase Right shall be substituted by the successor corporation or parent or
subsidiary of such successor corporation;

14.1.2 Establish a date prior to the consummation of the Change in Control that
shall be treated as the Acquisition Date, and all outstanding Purchase Rights
shall be deemed exercised on such date; or

14.1.3 the Participant’s accumulated Contributions and any interest (if
applicable) will be returned to the Participant as soon as practicable, the
Purchase Rights will be cancelled and the Offering will terminate.

If a Change in Control is pending, the Committee may delay the commencement of
an Offering.

14.2 Liquidation or dissolution of the Company

If the Company passes a resolution for its liquidation or dissolution, any
Offering shall terminate and Purchase Rights will be cancelled as at that date.
Any Contributions and interest (if applicable), will be returned to the
Participant as soon as practicable.

14.3 Change in the securities of the Company

If any change is made in the Shares of the Company (including by reason of
merger, consolidation, reorganization, recapitalization, stock dividend, stock
split, combination of shares, change in corporate structure or other
transaction), the Committee shall make an equitable and proportionate
anti-dilution adjustment to offset any resultant change in the pre-share price
of the Shares. Such mandatory adjustment may include a change in the type(s),
class(es) and the maximum number of Shares subject to the Plan pursuant to
Section 8, and shall adjust the type(s), class(es) number of Shares and purchase
limits of each outstanding Purchase Right and the Purchase Price in any manner
equitable to the Participants; this may include retrospective adjustments. If
making such an adjustment, the Committee may consider any consideration received
by the Company in the transaction. Adjustments may only be made if consistent
with the applicable rules under Sections 423 and 424 of the Code.

 

10



--------------------------------------------------------------------------------

The Company may notify the Participant of any adjustment made under this Section
14.3.

14.4 Terms used

For the purpose of this Section 14:

“Change in Control” means the first to occur of the following events after the
adoption of the Plan:

14.4.1 the acquisition (whether by purchase, merger, consolidation, combination,
or other similar transaction) by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act of 1934, as amended
(the “Exchange Act”)) of more than 50% (on a fully diluted basis) of either (A)
the then outstanding Shares, taking into account as outstanding for this purpose
such Shares issuable upon the exercise of options or warrants, the conversion of
convertible stock or debt, and the exercise of any similar right to acquire such
Shares or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors; provided, however, that for purposes of this Plan, the following
acquisitions shall not constitute a Change in Control: (I) any acquisition by
the Company or any Affiliate; (II) any acquisition by any employee benefit plan
sponsored or maintained by the Company or any Affiliate; or (III) in respect of
an equity award held by a particular participant in an employee incentive plan,
any acquisition by such participant or any group of Persons including such
participant (or any entity controlled by such participant or any group of
Persons including the participant);

14.4.2 during any period of twelve (12) months, individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the date hereof, whose election or
nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without written objection to such nomination) shall be an
Incumbent Director; provided, however, that no individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest, as such terms are used in Rule 14a-12 of Regulation 14 A
promulgated under the Exchange Act, with respect to directors or as a result of
any other actual or threatened solicitation of proxies or consents by or on
behalf of any person other than the Board shall be deemed to be an Incumbent
Director; or

14.4.3 the sale, transfer, or other disposition of all or substantially all of
the assets of the Company to any Person that is not an Affiliate of the Company.

15 General

15.1 Notices

15.1.1 Any notice or other document which has to be given to an Eligible
Employee or Participant under or in connection with the Plan may be:

(i) delivered or mailed to him at his address according to the records of his
employing company; or

(ii) sent by e-mail or fax to any e-mail address or fax number which, according
to the records of his employing company, is used by him,

or in either case such other address which the Company considers appropriate.

 

 

11



--------------------------------------------------------------------------------

15.1.2 Any notice or other document which has to be given to the Company or
other appointed agent under or in connection with the Plan may be delivered or
mailed to it at such place as the Committee or its duly appointed agent may from
time to time decide and notify to Participants or sent by e-mail or fax to any
e-mail address or fax number notified to the sender.

15.1.3 Notices mailed will be deemed to have been given on the earlier of the
date of actual receipt and the seventh day after the mailing date.

15.1.4 Notices sent by e-mail or fax, in the absence of evidence of
non-delivery, will be deemed to have been received on the day after sending.

15.2 Documents sent to stockholders

The Company may send to Participants copies of any documents or notices normally
sent to the holders of its Shares.

15.3 Costs

The Company or a Participating Company (as appropriate) will pay the costs of
establishing and administering the Plan. The Company may require each other
Participating Company to reimburse the Company for any costs incurred in
connection with the grant of Purchase Rights to, or exercise of Purchase Rights
by, Employees of that Participating Company.

15.4 Terms of employment

15.4.1 For the purposes of this Section 15.4, “Employee” means any employee of
the Company or any Subsidiary or associated company of the Company.

15.4.2 This Section 15.4 applies during an Employee’s employment and after the
termination of an Employee’s employment, whether or not the termination is
lawful.

15.4.3 Nothing in this Section or the operation of the Plan forms part of any
contract of employment of an Employee. The rights and obligations arising from
the employment relationship between the Employee and the Participating Company
are separate from, and are not affected by, the Plan. Participation in the Plan
does not create any right to, or expectation of, continued employment.

15.4.4 Subject to Section 4.1, no Employee has a right to participate in the
Plan. Participation in the Plan or the grant of Purchase Rights on a particular
basis in any year does not create any right to or expectation of participation
in the Plan or the grant of Purchase Rights on the same basis, or at all, in any
future year.

15.4.5 The terms of the Plan do not entitle the Employee to the exercise of any
discretion by the Company, a Participating Company or the Committee in his
favor.

15.4.6 No Employee will have a claim or right of action in respect of any
decision, omission or exercise of discretion, not relating to an existing
Purchase Right, which may operate to the disadvantage of the Employee.

15.4.7 No Employee has any right to compensation for any loss in relation to the
Plan, including any loss in relation to:

(i) any loss or reduction of rights or expectations under the Plan in any
circumstances (including lawful or unlawful termination of employment);

 

12



--------------------------------------------------------------------------------

(ii) any exercise of discretion or a decision made in relation to a Purchase
Right or to the Plan, or any failure to exercise discretion or make a decision;
or

(iii) the operation, suspension, termination or amendment of the Plan.

15.4.8 Participation in the Plan is permitted only on the basis that the
Participant accepts all terms and conditions of the Plan, including this Section
15.4. By participating in the Plan, an Employee waives all rights under the
Plan, other than the rights expressly granted herein or in any invitation to
participate in accordance with the express terms of this Section in
consideration for, and as a condition of, the grant of a Purchase Right under
the Plan.

15.4.9 Nothing in this Plan confers any benefit, right or expectation on a
person who is not an Employee. No such third party has any rights to enforce any
term of this Plan. This does not affect any other right or remedy of a third
party which may exist.

15.4.10 Benefits under this Plan shall not be taken into account for the purpose
of determining any benefits under any benefit plan unless such plan (or
arrangement) specifically provides otherwise.

15.5 Corporate actions

The existence of any Purchase Right shall not affect in any way the right or
power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or preferred or prior preference stock ahead of or
convertible into, or otherwise affecting, the Shares or the rights of them, or
the dissolution or liquidation of the Company or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

15.6 Employee trust

The Company and any Subsidiary may provide money to the trustee of any trust or
any other person to enable the trust or him to acquire Shares for the purposes
of the Plan, or enter into any guarantee or indemnity for those purposes, to the
extent permitted by law.

15.7 Withholding

Unless the Participant discharges the liability himself, the Company or a
Participating Company, the trustee of any trust or other third party
administrator may withhold any amount and make any arrangements as it considers
necessary to meet any tax withholding obligation of the Company in respect of
Purchase Rights. These arrangements include the sale of any Shares on behalf of
a Participant.

15.8 Data privacy

By participating in the Plan the Participant consents to the holding and
processing of personal data provided by the Participant to the Company, any
Subsidiary or associated company trustee or third party service provider, for
all purposes relating to the operation of the Plan. These include, but are not
limited to:

15.8.1 administering and maintaining Participant records;

15.8.2 providing information to an associated company, trustees of any trust,
registrars, brokers or other third party administrators of the Plan;

15.8.3 providing information to future purchasers of the Company or the business
in which the Participant works; and

 

13



--------------------------------------------------------------------------------

15.8.4 transferring information about the Participant to a country or territory
outside the United States of America that may not provide the same statutory
protection for the information as the Participant’s home country.

15.9 Offset

To the extent permitted by law, the Company shall have the absolute right to
withhold any amounts payable to any Participant under the terms of the Plan to
the extent of any amounts owed for any reason by such Participant to the Company
or Participating Company and to set off and apply the amounts so withheld from
payment of any such amount owed to the Company or Participating Company, whether
or not such amount shall then be immediately due and payable and in such order
or priority as among such amounts owed as the Company, in its sole discretion,
shall determine.

15.10 Repurchase

The Company shall have no obligation to repurchase from any Participant any
Shares acquired under the Plan.

15.11 Legal compliance

If in the opinion of counsel for the Company, it is necessary or desirable in
order to comply with applicable laws or regulations relating to securities or
exchange control, the Company may:

15.11.1 require the Participant to provide confirmation of compliance with such
local laws and regulations, without which the Purchase Right may lapse; and/or

15.11.2 upon the exercise of the Purchase Right, substitute cash equal to the
value of any spread (less any tax and social security contributions) for any
Shares.

15.12 Crediting Service

In the event of the adoption of the Plan by an Acquiring Company, the merger or
consolidation of another company with a Participating Company, or the
acquisition by the Company of another company, the Committee shall determine the
extent, if any, to which employees affected by the event shall be credited under
the Plan with service rendered to his employer prior to the event.

16 Administration

16.1 Committee’s powers

The Committee will administer the Plan. Subject to the provisions of the Plan,
the Committee has the power:

16.1.1 to determine when and how Purchase Rights to acquire Shares will be
granted and the provisions of each Offering of such Purchase Rights;

16.1.2 to convert, when necessary, any value denominated in US dollars and cents
to an equivalent currency based on a currency exchange rate that it selects for
such purpose;

16.1.3 to designate from time to time which Subsidiaries shall become
Participating Companies;

16.1.4 to construe and interpret the Plan and Purchase Rights granted under the
Plan, and to establish, amend and revoke rules and regulations for the
administration of the Plan. The Committee, in the exercise of this power, may
correct any defect, omission or inconsistency in the Plan; and

 

14



--------------------------------------------------------------------------------

16.1.5 generally, to exercise such powers and to perform such acts as it deems
necessary or expedient to promote the best interests of the Company and other
Participating Companies and to carry out the intent that the Plan be treated as
an “employee stock purchase plan” within the meaning of Section 423 of the Code.

16.2 Committee’s decision final and binding

All determinations of the Committee are final and binding on Employees,
Participants and any other party claiming a right or a benefit under the Plan or
in connection with any Offering.

16.3 Indemnification of Committee

To the extent permitted by law, the Company shall indemnify the members of the
Committee from all claims for liability, loss or damage (including payment of
expenses in connection with the defense again such claim) arising from any act
or failure to act under the Plan, provided any such member shall give the
Company an opportunity, at its own expense, to handle and defend such claims.
This shall not include actions which could be held to include criminal liability
under applicable law. The provision of this Section 16.3 shall survive the
termination of the Plan under Section 17.

17 Changing the Plan and Termination

17.1 Changing the Plan

The Committee may at any time change the Plan in any way. The Company shall
obtain stockholder approval of such amendments in such a manner and to such a
degree as required and to the extent necessary to comply with Section 423 of the
Code (or any other applicable law). The Plan may not be amended in any manner
that will retroactively impair or otherwise adversely affect the rights of any
person to benefits under the Plan which have accrued prior to the date of such
action.

17.2 Notice

The Committee may give written notice of any changes made to any Participant
affected.

17.3 Termination of the Plan

The Committee may terminate the Plan at any time; provided, that no termination
will adversely affect the rights of any person to benefits under the Plan which
have accrued prior to the date of such termination. For the avoidance of doubt,
Purchase Rights granted before such termination will continue to be valid and
exercisable as described in this Section.

18 Overseas Participants

18.1 Establishing plans

The Committee may establish plans to operate overseas either by scheduling
sub-plans to the Plan, or adopting separate plans in accordance with the
authority given by stockholders (together “Sub-Plans”). This includes:

18.1.1 designating from time to time which Subsidiaries will participate in a
particular Sub-Plan;

18.1.2 determining procedures for eligible employees to enroll in or withdraw
from a Sub-Plan, setting or changing payroll deduction percentages, and
obtaining necessary tax withholdings; and

18.1.3 allocating the available Shares under the Plan to the Sub-Plans for
particular offerings.

 

15



--------------------------------------------------------------------------------

18.2 Overseas laws

If, in the opinion of the Committee, local laws or regulations cause
participation in the Plan to become unduly onerous for the Company, a
Participating Company or a Participant, the relevant Purchase Right will not be
exercised and all Contributions accumulated during the Offering (reduced to the
extent, if any, such deductions have been used to acquire Shares) will be
distributed to the Participant without any interest (unless required by
applicable law). No right to compensation for loss of benefit will arise as a
result of such an event.

19 Governing Law

The laws of the state of Delaware (without regard to its conflicts of laws
rules) govern the Plan and all Purchase Rights and their construction. The
courts of the state of Delaware have non-exclusive jurisdiction in respect of
disputes arising under or in connection with the Plan or any Purchase Right.

 

16